Docket No. 103768.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
           MARIANO LOPEZ, Appellant.

                    Opinion filed June 19, 2008.



    JUSTICE FITZGERALD delivered the judgment of the court,
with opinion.
    Chief Justice Thomas and Justices Kilbride, Garman, and
Karmeier concurred in the judgment and opinion.
    Justice Freeman specially concurred, with opinion, joined by
Justice Burke.



                             OPINION

    Defendant, Mariano Lopez, was charged with first degree murder,
armed robbery, home invasion, attempted aggravated arson, and
aggravated unlawful restraint. He gave a handwritten statement
confessing to the crimes, which was used against him at trial.
Defendant was convicted in the circuit court of Cook County and
sentenced to a total prison term of 23 years. The appellate court
affirmed. 367 Ill. App. 3d 817. We granted defendant’s petition for
leave to appeal (210 Ill. 2d R. 315) and now consider whether the trial
court erred in denying defendant’s motions to quash arrest and
suppress evidence. For the reasons that follow, we reverse and
remand.

                            BACKGROUND
    On the morning of July 14, 1998, police responded to a report of
a burglary at the apartment of the victim, Hector Andrade. Upon
entering the apartment, police found the victim’s dead body on the
living room floor in a pool of blood. The victim had been stabbed
numerous times and his arms, legs, and head were bound with duct
tape. A large-blade knife was found near his body. The apartment
smelled of gas, burned-out cigarettes were found near the body and
on top of an entertainment center, and the apartment appeared to have
been ransacked. Defendant, who was 15 years old at the time, gave
both oral and written statements confessing to his part in the crime.1
Prior to trial, defendant filed motions to quash arrest and suppress the
oral and written statements he made to authorities. The trial court
conducted separate hearings on defendant’s motions to quash arrest
and suppress statements.
    The evidence presented at the hearing on defendant’s motion to
quash demonstrated that detectives went to defendant’s apartment at
approximately 12 p.m. on July 28, 1998, after defendant’s name was
brought up while detectives were investigating the victim’s murder.
Defendant testified that he was asleep when two police officers
arrived at his apartment. His mother woke him, and he went into the
kitchen. One officer was standing in the kitchen and the other officer
was in the doorway of the apartment. The officer in the kitchen told
defendant to put his shoes on because they were going to the police

    1
     Codefendants Jose Leal and William Andrade, who was known as
“Chucky,” also confessed. Leal was convicted of first degree murder and
sentenced to 23 years’ imprisonment. His conviction and sentence were
affirmed on appeal. People v. Leal, No. 1–03–2226 (2006) (unpublished
order under Supreme Court Rule 23). Andrade (who is not related to the
victim, Hector Andrade) was convicted of first degree murder, home
invasion, and aggravated unlawful restraint. He was sentenced to 40 years’
imprisonment. The appellate court affirmed. People v. Andrade, No.
1–01–1719 (2003) (unpublished order under Supreme Court Rule 23). Leal
and Andrade are not parties to this appeal.

                                   -2-
station. The officer grabbed defendant and said, “You’re going with
us.” The officer also pushed defendant two to three times, but did not
push hard. The officers did not tell defendant they were investigating
a homicide; they told him they wanted to ask him questions about
gangs. Although one of the officers was speaking to defendant’s
mother in Spanish, he did not tell defendant’s mother that she could
accompany defendant to the police station. Defendant stated that he
went with the officers because, “I thought I had to go.” When the
officers escorted defendant out of the back door of his apartment, he
noticed that another police officer was waiting outside with his gun
drawn. Defendant stated that he was placed in the backseat of an
unmarked police car but was not handcuffed. Both officers sat in the
front seat. The third officer followed behind in a marked squad car.
The officers accompanying defendant did not draw their guns at any
time.
    When he arrived at the police station, defendant was placed in a
room and questioned about Hector’s murder. Defendant testified that
he was in the room for three to four hours and was questioned “all the
time” he was in the room by three officers, except “[t]here would be
like two minutes they would go out and they would come right back.”
He explained that he was only left alone for a short period of time and
the officers never left to investigate any of the information he
provided to them. Defendant was not handcuffed during this
questioning, but the door to the room was closed, and defendant
believed it was locked from the outside with a slide lock. Defendant
was never told that he was free to leave and defendant did not feel
that he was free to go. Defendant did not see his parents until he
signed the handwritten statement admitting to the crime. After he
gave the signed confession, he was allowed to see his father.
Defendant’s father then signed the statement in defendant’s presence.
Defendant stated that he was allowed to use the restroom and was
offered food, although he did not accept any.
    Defendant’s mother, Maria Luisa Garcia, testified that she was at
home with defendant, who was sleeping in his bedroom, and her 18-
year-old daughter, who was sleeping in the living room, when two
men knocked on the door. She answered the knock and one man said,
in Spanish, that he was a detective and then asked about her son. The
detective announced, “I’m going to take him.” He also said: “I come

                                 -3-
for Mariano. I’m going to ask him some questions. *** He has to
cooperate with us.” Garcia stated that she did not respond to the
detective; in fact, she did not speak to him at all. Even though Garcia
did not invite the detective in and did not give him permission to
enter, he and the other man walked into the kitchen area of her
apartment. The other man did not identify himself and Garcia did not
know whether he was a police officer. She thought he was
“American” but could not be sure of his race.
     Garcia explained that the apartment was “very small.” When the
detective and the other man entered the kitchen, defendant heard them
and came into the kitchen, without being called. The detective
ordered defendant to put his shoes on and said, “Let’s go.”According
to Garcia, the officers stood in her kitchen for approximately 30
minutes, without speaking to her, while defendant got dressed and put
his shoes on. When defendant was ready to leave, the detective gave
defendant a slight push, but “didn’t hurt him.” The detective and the
other man then took defendant out of the apartment. Defendant was
not handcuffed.
     Garcia initially stated that she asked the detective “where are you
taking him, why are you taking him,” but the detective would not
answer. Later, Garcia testified that she never spoke to the detective
after their initial conversation at the door of her apartment and that he
never spoke to her. Garcia indicated that the detective never advised
defendant that he did not have to go and never told Garcia that she
could accompany her son. Garcia did not ask if she could accompany
her son to the police station. Further, she did not give detectives
permission to take her son, although she did not object. The detective
gave Garcia a business card with his name and telephone number
before leaving with defendant.
     Garcia testified that her daughter remained in the living room and
never entered the kitchen while the detectives were there. Garcia
initially testified that her daughter was sleeping during this time, but
later testified that her daughter was in a hurry to get to work and,
therefore, did not participate in the encounter with the detectives at
the apartment.
     Garcia stated that she contacted her neighbor, Lydia Villanueva,
after the detectives left with defendant. Villanueva speaks English
and Garcia asked her to call the number left by the detective. Garcia

                                  -4-
did not attempt to call herself because she does not speak English and
because she was crying and upset. Villanueva came over at around 3
p.m. and called the number on the detective’s business card.
Villanueva spoke to a detective, who told her that “he could not say
anything.” After that initial call, Villanueva called the police station
more than five times to inquire about defendant. She could not get
any information.
    Garcia testified that her husband returned home from work around
6:30 p.m. She did not have any information about her son or his
whereabouts at that time. Garcia explained that her husband left and
went to look for defendant because “this detective would not tell us
anything.” Garcia first indicated that she did not see any police
officers again that day. However, when asked a second time, Garcia
testified that a detective called her at 9 p.m. and asked permission to
return to her apartment to search it. She gave him permission. At 10
p.m., the same men who came to her apartment earlier in the day
returned and searched. At that point, Garcia’s husband had returned
after unsuccessfully attempting to locate defendant at various police
stations. After they searched and were unable to find anything, the
detectives offered to bring her to the police station to see her son. She
did not go because she was too upset. Her husband went instead.
    Defendant’s father, Mariano Lopez, Sr., testified that he was at
work and was not aware of the events of the day until he came home
at 6:30 p.m. His wife did not call him at work to inform him that
defendant had been taken to the police station. When Lopez arrived
at his apartment, Villanueva was there. She told him that she had
spoken to the police three or four times and they said that police
officers would bring defendant home. At about 8 p.m., Villanueva
called the police again. After that call, Lopez still did not know where
his son was, so he went to a police station on Racine and another
station on Damen looking for him. At the Racine station, Lopez asked
officers to help him contact Detective Al Bautista, whose name was
on the business card left with Garcia, but the officers refused to assist
him. They also refused to help him locate his son. Lopez did not ask
any officers at the Damen station to help him find Detective Bautista.
He only asked if his son was there.
    Lydia Villanueva testified that she lives near the Lopez family and
knows them because her son is a friend of the defendant. On July 28,

                                  -5-
2001, at about 2:30 p.m., defendant’s sister, Hilda Lopez, went to
Villanueva’s house and told her that defendant had been taken to the
police station. Villanueva went to the Lopez home and spoke with
Garcia, who gave Villanueva a business card with Detective
Bautista’s name and telephone number on it. Villanueva started
making calls. She first called the telephone number on the card at 3
p.m. Detective Bautista answered the call and Villanueva told him
that defendant’s mother was crying and nervous and wanted to know
what was happening. Detective Bautista stated that he was going to
ask defendant some questions and bring him back home, and that his
mother did not need to worry. Villanueva called the number on the
card a second time, at approximately 4 p.m., and spoke to Detective
Bautista again. He stated that they were still questioning defendant,
that they would bring him home, and that his mother should not
worry. Villanueva did not ask where defendant was, and Detective
Bautista did not volunteer that information. Villanueva called back
between 5:30 and 6:30 p.m. and was told by the person who answered
that Detective Bautista was on the street investigating. Villanueva
was advised to call back in one hour. She called back at 8 p.m. and
spoke to Detective Bautista for a third time. She told him that
defendant’s parents were very concerned. Detective Bautista
reiterated that they were asking defendant questions and would have
him home soon.
    Villanueva testified that she never asked Detective Bautista to tell
her where defendant was being questioned. Defendant’s parents never
requested that she ascertain that information. Villanueva also
indicated that she never asked to speak with defendant or inquired as
to whether defendant’s parents could speak to him or join him at the
police station. Detective Bautista did not volunteer any of that
information either. Detective Bautista did question Villanueva at one
point about her own son. The record does not provide information
concerning the nature of that questioning. Telephone records admitted
into evidence showed that five calls were made to the police station
from defendant’s home between 2:30 p.m. and 7:30 p.m.




                                  -6-
    Detective Alfonso Bautista testified that he and his partner,
Detective Dennis Keane,2 were assigned to investigate the murder of
Hector Andrade. In the course of their investigation, they learned that
defendant was a possible witness to the crime and went to his
apartment at around noon on July 28, 1998, to speak with him. At that
time, defendant was not considered a suspect.
    Detective Bautista explained that he introduced himself and his
partner, Detective Keane, to defendant’s mother when she answered
the door, speaking to her in Spanish. Detective Bautista asked Garcia
if defendant lived there, and then asked if they could to speak to
defendant. Garcia agreed and invited them into the kitchen area of her
apartment. Once inside, Detective Bautista explained that defendant’s
name had been mentioned by other people in the course of a homicide
investigation and he wanted to speak to defendant. Garcia left the
kitchen area to call defendant. After a short while, she returned from
the back of the apartment with defendant and a teenage girl, later
identified as defendant’s sister. Detective Bautista informed
defendant that they were conducting a homicide investigation, that his
name had been mentioned by other people they had talked to, and
they “needed to–or wanted to ask him some questions.” Detective
Bautista also told defendant that he would prefer to conduct the
questioning at the police station. He did not advise defendant that he
had the option of being questioned in his home. Detective Bautista
explained that it is his normal practice to interview witnesses at the
police station when investigating a homicide; not on the street or in
their homes. However, he admitted that two other witnesses to this
crime were interviewed at their homes.
    Defendant agreed to accompany the detectives to the police
station. Detective Bautista then told defendant’s mother that he
wanted to ask defendant some questions, and asked “if it was okay
with her if we went to the area rather than at the house to ask the
questions.” Detective Bautista also advised Garcia that they would be
taking defendant to Harrison and Kedzie, and gave her his business


    2
    Dennis Keane testified that he was promoted to sergeant. However,
because he was a detective at the time relevant to this case, we will refer to
him to as Detective Keane.

                                     -7-
card. Defendant’s sister asked if it was necessary for defendant’s
mother to accompany defendant to the police station. Detective
Bautista advised Garcia that she could come to the police station if
she so desired. Garcia did not indicate that she wanted to accompany
her son. She stated that she would call later to check on defendant.
    Detective Bautista testified that he and Detective Keane escorted
defendant out of the apartment, but did not put their hands on him.
On the way out, Detective Keane walked in front of defendant and
Detective Bautista walked behind him. Defendant was not given
Miranda warnings and was not handcuffed, and the detectives did not
draw their guns. No other detectives were present at defendant’s
apartment. Defendant was driven in an unmarked car to the police
station. The detectives did not offer defendant the opportunity to
arrange his own transportation, and defendant did not state that he
wanted to take alternate transportation.
    At about 1 p.m., defendant was placed in an interview room at the
police station. Defendant was not handcuffed and the door was not
locked, but it was closed. The detectives questioned defendant for 15
to 20 minutes without giving him Miranda warnings. Detective
Bautista did not arrange for a youth officer to be present because it is
not “common practice” for a youth officer to be present when a
juvenile witness is being questioned. During this questioning,
defendant provided the name of a certain individual. The detectives
advised defendant that they had to verify the information he provided
and continue investigating. Before they left to do so, defendant was
offered food. He was also advised that he should knock on the door
if he needed anything. Detective Bautista explained that witnesses at
the police station are generally not allowed to walk around freely. It
is “procedure” for witnesses to be escorted by police personnel if they
need to use the bathroom or any other services. According to
Detective Bautista, the door to the interview room was closed when
he left to investigate, but remained unlocked. Defendant was not
handcuffed. At this time, it was Detective Bautista’s belief that
defendant was not arrested and was free to leave the station.
However, defendant was never told that he was free to go and did not
ask.
    Detective Bautista and Detective Keane returned to the police
station about two hours after they initially questioned defendant.

                                  -8-
Detective Bautista did not check on defendant, but he believed
Detective Keane looked in on him. Detective Bautista indicated that
at some point in the afternoon, a female called the police station to
inquire about defendant. The female asked if defendant was “okay”
and Detective Bautista responded that defendant was fine, that they
were still investigating, and that it would be a while because they had
to speak to a lot of people. Detective Bautista stated that the female
caller did not say that defendant’s family wanted to come to the
police station. Detective Bautista did not refuse to provide the caller
with information regarding defendant’s whereabouts. Detective
Bautista was asked: “Did you ever tell them that you were just going
to ask defendant some questions and then bring him home?” He
replied: “I never said that.”
     Sometime before 6 p.m., Jose Leal was interviewed at the police
station by Detectives Bautista and Keane and gave a statement
implicating himself, defendant, and William Andrade in the murder.
Leal was placed under arrest. At 6 p.m., the detectives reinterviewed
defendant without providing Miranda warnings. Detective Bautista
testified that, even after Leal’s statement, he did not feel that it was
necessary to give defendant Miranda warnings because they still
considered him a witness. However, Detective Bautista admitted that
defendant would have likely been restrained if he tried to leave the
police station at that time. After being confronted with Leal’s
admission, defendant made an oral statement implicating himself in
the crime. The detectives did not question defendant while he was
giving the statement; defendant “just kept talking.” Defendant was
then given Miranda warnings and juvenile warnings, and the
interview was terminated. Detective Bautista testified that defendant
was advised that his parents would be contacted. Detective Bautista
denied that he returned to defendant’s house at that time, or any time
after 12 p.m. that day.
    Detective Keane’s testimony was substantially the same as that of
Detective Bautista. Detective Keane stated that they went to
defendant’s apartment on July 21, 1998, because they believed he was
a “possible witness” to the crime. Defendant’s mother responded to
their knock on the door. Detective Bautista introduced himself and
Detective Keane to Garcia and she allowed them into her home by
leaving the door open and stepping aside. Detective Keane heard

                                  -9-
Garcia call defendant’s name and then walk into another room in the
apartment. She emerged with defendant behind her. Detective
Bautista spoke to defendant in English and explained that they were
investigating a homicide and they wanted him to go to Harrison and
Kedzie to talk. No one told defendant that they wanted to talk to him
about gangs. Detective Keane stated that he never spoke to defendant
in the apartment. He only spoke to defendant’s sister, who was also
present. Defendant agreed to go to the police station. Detective Keane
did not tell defendant that he did not have to go or that he could find
his own transportation, and defendant did not ask. Detective Keane
did not ask defendant if he wanted someone to accompany him to the
police station, and defendant did not indicate that he did not want to
go alone.
     Detective Bautista continued to talk to defendant’s mother and
handed her a business card. Detective Keane heard Detective Bautista
say the words “Harrison and Kedzie,” but he did not understand the
rest of the conversation because it was in Spanish. When the
conversation with defendant’s mother was completed, Detective
Keane walked out the door and down the stairs with defendant
following him. Detective Bautista walked behind defendant.
Defendant was not handcuffed and the detectives did not touch him.
Detective Keane stated that he and Detective Bautista went to
defendant’s apartment alone, and he was not aware of any other
officers being in the area. Detective Keane added that he did not
return to defendant’s apartment at any time that day.
     After hearing this evidence, the trial court denied defendant’s
motion to quash arrest, finding that defendant voluntarily
accompanied police officers to the station for questioning and was not
seized until he was placed under arrest after the 6 p.m. statement. The
trial court’s discussion of the facts demonstrated that the court found
the testimony of the police officers to be more credible than that of
defendant and the witnesses he presented. The matter was continued
for a hearing on defendant’s motion to suppress his oral and
handwritten statements. At that hearing, the parties stipulated to the
evidence presented at the hearing on defendant’s motion to quash
arrest and presented the following additional evidence.
     Detective Keane testified that he and his partner, Detective
Bautista, went to defendant’s apartment on July 21, 1998, after

                                 -10-
learning that Jose Leal gave a written statement indicating that
“Chucky,” identified as William Andrade, and “Biggie,” identified as
defendant, told Leal that they were going to rob and kill the victim
and that he would get some of the proceeds of their crime. Detective
Keane and Detective Bautista brought defendant to the police station
and told him about the information they had received from Leal. They
did not share this information with defendant at his home or discuss
it with his mother prior to bringing him to the police station.
Detective Keane stated that they did not advise defendant of his
Miranda rights when relaying this information to him because “[h]e
was not a suspect in the homicide.” Defendant denied that he was
involved and directed the detectives to other people who had
information about the crime. Detectives Keane and Bautista advised
defendant that they were going to the area where the crime was
committed to locate and interview other witnesses. Defendant “said
it was fine. He would wait there.” They left defendant in an interview
room.
    In the course of their continued investigation, the detectives
reinterviewed Leal, and he admitted his own involvement in the
crime. Leal also implicated defendant and “Chucky”again.
Specifically, Leal stated that he was in the victim’s apartment looking
for money while defendant and “Chucky” “dealt” with Hector. Leal
added that they all ran out of the apartment after “Chucky” stabbed
Hector. Leal was arrested after making this statement.
    At approximately 6 p.m., defendant was confronted with Leal’s
statement. Defendant was not given Miranda warnings. Detective
Keane explained that he and Detective Bautista did not give
defendant Miranda warnings because they were not sure of
defendant’s involvement in the crime. “Jose Leal had now given us
3 different statements about what happened, so we really weren’t sure
if Mariano *** had anything to do with anything at that point. We
were still conducting our investigation, so we did not advise him of
his rights because he was not under arrest at that time.” Detective
Keane reiterated later in his testimony that they did not feel they had
probable cause to arrest defendant based on Leal’s statement alone,
and they had no other evidence of defendant’s involvement when they
spoke to defendant at 6 p.m. Detective Keane expressly denied
withholding Miranda warnings in order to get a confession from

                                 -11-
defendant. Specifically, defense counsel asked, “You didn’t do that
[arrest defendant] because you wanted to get information out of him
before you felt that you had to advise him of his rights, didn’t you?”
Detective Keane responded, “No.” Detective Keane explained that
after obtaining Leal’s confession, he and his partner “just went in and
we told him [defendant]–we spoke to Leal, we talked to several other
people and we asked him [defendant]–we wanted to know whether he
was involved in this incident or not.”
    In a brief statement, defendant admitted that he was involved in
the murder. According to Detective Keane, defendant stated, in
summary, that he went into Hector’s apartment, that Hector was
bound up and stabbed, and that he left the apartment with “those two
[Leal and Chucky]” and “proceeds.” After defendant’s admission, the
detectives terminated the interview, read defendant his Miranda
rights, and contacted defendant’s parents and the State’s Attorney’s
office. The assistant State’s Attorney, Steven Fine, arrived sometime
after 8 p.m. and began reviewing the case, but did not speak to
defendant. Detectives Keane and Bautista likewise did not speak to
defendant during that time.
    Defendant’s father arrived at the police station approximately 30
minutes after Fine. Detective Velez, who is Spanish-speaking, spoke
to Lopez and directed him to the room where defendant was seated.
Detective Keane explained that when defendant’s father arrived he
was allowed to speak privately with defendant. At approximately 9:15
p.m., defendant was interviewed by Assistant State’s Attorney Fine
and was given Miranda warnings. Defendant’s father was present for
the interview, and Detective Velez served as his translator. Detective
Keane was also in the room.
    Detective Keane stated that Fine introduced himself to defendant
and gave him Miranda warnings. Defendant agreed to waive those
rights and speak with Fine. Fine spoke to defendant in English, and
the entire conversation with Fine was translated in Spanish for
defendant’s father. The process was lengthy because Fine had to
pause after every sentence for Detective Velez to repeat the comments
in Spanish for defendant’s father. After Fine wrote down defendant’s




                                 -12-
statement,3 it was reviewed by defendant and his father. Defendant
demonstrated that he could read English by reading a portion of the
statement aloud. Changes made to the document were initialed by
everyone in the room. Detective Keane noted that Fine had spelled
defendant’s name incorrectly throughout the document, so there were
several corrections that were initialed by all the parties present,
including defendant’s father. Detective Keane denied telling
defendant that he would be free to leave the police station after he
signed the statement.
    Detective Keane was asked why a youth officer was not notified
in this case. He explained:
         “Well, up until the point where he implicated himself, we
         were just interviewing him. We needed facts and we were
         trying to talk to him about what he knew or what he didn’t
         know. And he was providing some facts to us. And once he
         implicated himself, it was terminated and we felt that the
         parent would have been the best first person to have in that
         room with him.”
    Detective Carlos Velez testified that he was contacted by
Detective Keane on July 21, 1998, at approximately 8:30 p.m., and
asked to translate for defendant’s parent. Detective Velez went to the
interview room and met with Detective Keane, defendant, defendant’s
father, and Fine. Detective Velez spoke to Lopez, who stated that he
could understand English, but preferred to speak in Spanish.
Detective Velez translated for Lopez while defendant was advised of
his rights. Lopez did not ask any questions regarding those rights.
Detective Velez translated defendant’s handwritten statement, which
was read aloud by Fine, and translated while defendant made changes
to the document. Detective Velez signed the document, as did all the
other parties who were present, including defendant’s father.
Detective Velez did not hear Detective Keane tell defendant he could
leave if he signed the statement.
    Defendant testified, as he had previously, that he was placed in an
interview room when he was brought to the police station. The door
to the room was locked with a slide lock that was located on the


   3
       Defendant’s handwritten statement was not included in the record.

                                    -13-
outside of the door. Defendant stated that he tried to get out of the
room but was unable to do so because he was locked in. Defendant
initially testified that he was allowed to use the bathroom while at the
police station. He later stated that he was not allowed to use the
bathroom.
     Defendant was asked if he knew what a State’s Attorney was, and
he replied that he did not. He likewise did not know what a State’s
Attorney was when his statement was taken. The State’s Attorney
advised defendant of his rights, but defendant did not understand
them. He had never been advised of his rights before that time. He did
not tell the State’s Attorney that he did not understand.
     Defendant testified that his father was not in the room when his
handwritten statement was taken. There was a man writing things
down and two detectives. The detectives asked defendant questions
and he answered them. He did this because the detectives told him he
was not leaving the room until he said something, and he believed he
could go home if he answered the questions. Defendant stated that he
lied to the man writing the statement because he wanted to go home.
Defendant indicated that the man writing the statement only read
certain sections to him and defendant never reviewed the statement
himself. He did admit, however, that he was allowed to make any
changes to the statement that he felt were necessary and that he did,
in fact, make changes and initial them.
     Defendant testified that he did not see his father prior to signing
the statement and his father was not present when the statement was
signed. Ten minutes after defendant signed the paper, his father came
into the room. A police officer gave the paper to defendant’s father
and directed him to sign it. Defendant could not recall which police
officer gave the paper to his father.
     Defendant’s father testified, as he had previously, that he went to
two police stations to find his son on July 28, 1998. When he returned
home, his daughter told him that police were coming to the apartment
to look for evidence related to a burglary. The police came and
searched, but did not find anything. Lopez was taken to the police
station by officers who searched his apartment. When he got there, he
was immediately taken to a room. He was given papers to sign “right
away.” He signed them because he believed that they were papers
authorizing defendant’s release. Lopez explained that he believed

                                 -14-
defendant was going to be released because the police found no
evidence related to a burglary in his apartment. He never had an
opportunity to speak to his son privately and was never advised that
his son was being charged with murder. He did not review the papers
before he signed them and no one read or explained them to him.
Further, no one spoke to him in Spanish. Lopez testified that he was
not present when the documents were prepared. He did not see
anyone ask defendant questions and then write out the answers.
Defendant was present in the room when Lopez signed the
documents. Two police officers were present as well, one of whom
had searched Lopez’s apartment and drove Lopez to the police
station. One of the men told Lopez to sign the document and showed
him where to initial.
    In rebuttal, Fine testified that he went to the police station on July
21, 1998, sometime after 7 p.m. He waited for defendant’s father to
arrive before speaking to defendant. After defendant’s father arrived,
Fine went into the interview room with Lopez, Detective Keane, and
Detective Velez, who acted as Lopez’s interpreter. Fine testified that
he advised defendant of his Miranda rights. Defendant stated that he
understood them and did not ask any questions. Defendant agreed to
speak with Fine and made an oral statement. After the oral statement,
Fine told defendant that he wanted to memorialize the statement and
explained that the statement could be taken by a court reporter,
videotaped, or handwritten by Fine. Defendant chose to give a
handwritten statement. Defendant’s father was present while the
handwritten statement was taken. When the statement was completed,
defendant read the preprinted portion of the form aloud to
demonstrate his competence in English. Fine then read the entire
handwritten portion of the statement aloud. Detective Velez
interpreted for Lopez while Fine read. Corrections were made to the
statement and initialed by everyone present. When the statement was
complete, all the parties signed the statement, including Lopez.
    After hearing this evidence, the trial court granted defendant’s
motion to suppress with respect to the 6 p.m. oral statement made
after defendant was confronted with Leal’s admission. The court
found that the detectives had probable cause to arrest defendant after
obtaining Leal’s confession and should have advised defendant of his
rights and called his parents before questioning him.

                                  -15-
    With respect to defendant’s handwritten statement, the court
found that the testimony of defendant and his father was incredible
and that the statement was voluntarily given. The court also
concluded that there was attenuation between the oral and written
statements. The court made this determination without conducting an
attenuation hearing, finding that there was sufficient evidence
presented at the suppression hearing to make this judgment. The trial
court denied defendant’s motion to suppress the handwritten
statement. Defendant’s motions to reconsider the court’s rulings were
denied.
    The matter proceeded to a bench trial. The parties stipulated to
testimony taken at Leal’s trial from Officer Tamara Block, Officer
Daniel Principato, a forensic investigator, and Cynthia Engleking-
Prus, a forensic scientist. Officer Block testified that she was the first
officer to enter the victim’s apartment and observe the murder scene.
She noticed that the apartment smelled of gas, which seemed to be
emanating from the stove. Upon entering the living room, she saw
that the victim was lying on his stomach in a pool of blood with his
hands, feet, and head bound with duct tape. He had been stabbed
multiple times. Officer Principato testified that he inventoried certain
evidence, including four Corona beer bottles, taken from the scene.
Cynthia Engleking-Prus testified that Leal’s fingerprint was found on
a Corona beer bottle inventoried at the crime scene, and William
Andrade’s fingerprint was found on duct tape removed from the
victim’s body.
    The main evidence presented by the State against defendant was
defendant’s handwritten statement. In that statement, defendant stated
that he was 15 years old, was in his third year of high school, and
could read and write English. Defendant then explained that he saw
his friend, Leal, at the St. Paul’s Catholic Church festival on July 12,
1998. Leal asked defendant if he wanted to rob a man with whom
Leal worked who was “flashing money” at the festival. Leal cautioned
that they would have to kill the man after they robbed him because
the man knew Leal. The following day, defendant saw Leal and
“Chucky” (William Andrade) and Leal asked defendant again if he
wanted to be a part of the robbery. Leal then took defendant and
Chucky to the victim’s apartment. The group waited until it was dark
and then knocked on the victim’s door. The victim answered and Leal

                                  -16-
asked him if he could borrow two movies. Leal then pushed the door
open and walked in with defendant and Chucky following. Leal and
Chucky grabbed the victim and Leal duct taped his hands and ankles
while Chucky held him down. The victim was lying on his stomach.
Leal eventually went into the kitchen, got a knife, and stabbed the
victim “sideways” until he stopped moving.
    While the stabbing occurred, defendant looked for money and
found the victim’s wallet. Leal also looked for items to steal and
found some jewelry, which he put in his pocket. Chucky took a
camera. Defendant found some stereo equipment and carried it
toward the door. Defendant left the stereo equipment in the apartment
because individuals in another apartment were “banging” and
complaining about the noise. Before they left the apartment, Leal
turned the gas on the stove but there was no flame. Defendant, Leal,
and Chucky ran out of the apartment. When they were a few blocks
away, defendant gave the wallet to Leal and ran home. A few days
later, Leal called defendant and invited him to a movie. Leal stated he
would treat because he had $200.
    Defendant was found guilty and was sentenced to a total of 23
years in prison. On appeal, defendant asserted that the trial court erred
in denying his motion to quash arrest because he was unlawfully
seized from his apartment without probable cause in violation of the
fourth amendment. The appellate court rejected this claim, finding
that defendant voluntarily accompanied the police for questioning.
367 Ill. App. 3d at 822-23. Defendant also asserted that his statement
should have been suppressed because the police violated his fifth
amendment rights when they engaged in an unlawful “question first,
warn later” interrogation technique. The appellate court rejected this
claim as well, finding that there was no evidence that the detectives
intentionally withheld Miranda warnings in order to secure a
confession from defendant. 367 Ill. App. 3d at 825. Defendant now
appeals the appellate court’s judgment.

                            ANALYSIS
    Defendant calls upon this court to review the judgments of the
lower courts with respect to his motions to quash arrest and suppress
his handwritten statement. Defendant, however, has failed to include


                                  -17-
these motions in the record before us on appeal in contravention of
Supreme Court Rule 321 (155 Ill. 2d R. 321). We note that the
appellant bears the burden of providing a reviewing court with a
complete record sufficient to support his claims of error, and any
doubts that arise from the incompleteness of the record will be
resolved against the appellant. Foutch v. O’Bryant, 99 Ill. 2d 389,
391-92 (1984).
     Defendant asserts that the appellate court ignored its own well-
established precedent when it affirmed the trial court’s denial of
defendant’s motion to quash arrest. In support, defendant points to
People v. Vega, 203 Ill. App. 3d 33 (1990), People v. Armstrong, 318
Ill. App. 3d 607 (2000), and In re J.W., 274 Ill. App. 3d 951 (1995).
Defendant maintains that the same facts that guided the appellate
court’s judgment in those cases are present here, and argues that the
facts of the instant case are even more compelling. The State counters
that the evidence in this case shows that defendant voluntarily
accompanied the officers to the police station and that none of the
procedures normally associated with an arrest were present. The State
also contends that the cases cited by defendant in support of his
position are readily distinguishable. Neither party asserts that the
police had probable cause to arrest defendant at his apartment.
     When reviewing a motion to suppress evidence, we defer to the
trial court’s factual findings, and we will reverse those findings only
if they are against the manifest weight of the evidence. People v.
Sutherland, 223 Ill. 2d 187, 196-97 (2006). In this case, the trial court
found that the defense witnesses did not present credible testimony.
The appellate court upheld this decision, finding that it was not
against the manifest weight of the evidence. 367 Ill. App. 3d at 823.
     Defendant does not ask this court to review the trial court’s
factual findings for manifest error. In fact, at oral argument, defendant
specifically stated that no credibility contest existed in this case.
Defendant made clear that he accepted the appellate court’s
conclusion that the trial court’s credibility assessments were not
manifestly erroneous. Accordingly, we review defendant’s claims of
error with deference to the fact determinations of the trial court.
     The first question before this court is a legal one–whether
defendant was unlawfully seized under the fourth amendment. We


                                  -18-
review this issue de novo. Sutherland, 223 Ill. 2d at 197; Sorenson,
196 Ill. 2d at 431.
    The fourth amendment to the United States Constitution and
article I, section 6, of the Illinois Constitution protect citizens from
unreasonable searches and seizures by the government. U.S. Const.,
amends. V, XIV; Ill. Const. 1970, art. I, §6; People v. Lee, 214 Ill. 2d
476, 484 (2005). Seizure occurs when, by means of physical force or
a show of authority, a person’s freedom of movement is restrained.
United States v. Mendenhall, 446 U.S. 544, 553, 64 L. Ed. 2d 497,
509, 100 S. Ct. 1870, 1877 (1980); People v. Bunch, 207 Ill. 2d 7, 18
(2003). For purposes of the fourth amendment, a seizure is an arrest.
People v. Melock, 149 Ill. 2d 423, 436 (1992).
    “An arrest occurs when the circumstances are such that a
reasonable person, innocent of any crime, would conclude that he was
not free to leave.” In re D.G., 144 Ill. 2d 404, 409 (1991). When
assessing whether a juvenile was seized for purposes of the fourth
amendment, we modify the reasonable person standard to consider
whether a reasonable juvenile would have thought that his freedom
of movement was restricted. People v. Braggs, 209 Ill. 2d 492, 509-
11 (2004). In Melock, we considered several factors when
determining whether a reasonable person would not have felt free to
leave, such as: the intent of the officer; the understanding of the
defendant; whether the defendant was told he was free to leave or that
he was under arrest; whether the defendant would have been
restrained if he attempted to leave; the length of the interrogation; and
whether Miranda warnings were given. Melock, 149 Ill. 2d at 437-39.
Additionally, courts have considered the number of police officers
who sought the defendant; whether the defendant was told he could
refuse to accompany the police; whether the defendant was
transported to the station in a police car or arranged his own
transportation; whether the defendant was placed in an interview
room as opposed to a common area; and the method of interrogation.
Armstrong, 318 Ill. App. 3d at 613; People v. Williams, 303 Ill. App.
3d 33, 40 (1999); J.W., 274 Ill. App. 3d at 960; Vega, 203 Ill. App. 3d
at 41-42. When the defendant is a juvenile, courts have also
considered the defendant’s experience with the criminal justice
system and his educational background. Armstrong, 318 Ill. App. 3d
at 615; Vega, 203 Ill. App. 3d at 43.

                                  -19-
    With these factors in mind, we now consider whether a reasonable
juvenile, in defendant’s situation, would have believed that he was
compelled to accompany detectives to the police station for
questioning and whether he would not have felt free to leave once
there. The facts show that defendant was 15 years old with no
criminal record when two detectives came to his apartment and asked
him to accompany them to the police station for questioning in regard
to a murder investigation. Defendant’s mother was present and did
not protest when defendant agreed to go. The detectives gave
defendant’s mother a contact number and told her that she could
accompany her son to the police station if she chose, but her presence
was unnecessary. Defendant left his apartment on his own accord and
there was no physical coercion by the detectives. Defendant was not
handcuffed, and no guns were drawn. Defendant was escorted to an
unmarked police car and sat in the backseat unrestrained. Defendant
was not advised that he could decline the detectives’ request to
accompany them to the station and was not advised that he could
arrange his own transportation.
    When defendant arrived at the police station, he was placed in an
unlocked interrogation room and was questioned for a short time
without receiving Miranda warnings. Defendant was advised that he
was implicated in a murder. Defendant denied involvement and gave
the detectives information related to the crime. He was then left alone
in the interrogation room so detectives could investigate the
information he had provided to them. Defendant was not told that he
was free to leave the police station. He was not advised that he could
move about the police station without an escort. Instead, he was kept
in the interrogation room with the door shut and told to knock on the
door if he needed anything. Defendant believed the door to the room
was locked, even though the detectives denied locking it. Defendant
remained in the interrogation room alone for at least four hours before
the detectives returned. During that four-hour period, defendant did
not speak to his parents. There is no indication in the record that
defendant asked to see or talk to his parents. However, the record
demonstrates that a representative of defendant’s family was calling
the police station during that time to inquire about defendant’s status.
When the detectives returned, they confronted defendant with Leal’s



                                 -20-
statements, which implicated defendant in the crime, and the
confrontation prompted defendant to confess.
     Defendant maintains that, in light of these facts and the appellate
court’s decisions in Vega, Armstrong, and J.W., we should conclude
that he was unlawfully seized. In Vega, police went to the 16-year-old
defendant’s home and transported him to the police station for
questioning. The defendant’s mother was present in the home and
although she consented to the defendant’s accompanying the officers,
she questioned why the officers could not speak to the defendant at
home. The defendant was not advised that he could refuse to
accompany the detectives or arrange his own transportation to the
police station. It was uncontested that the police held the defendant
by the arm when they escorted him to the police vehicle. When he
arrived at the station, the defendant was placed in an interrogation
room, questioned, and left alone while detectives investigated further
based on information he provided. The detectives testified that they
did not believe the defendant’s answers to their questions, and further
testified that the defendant would have likely been restrained if he
tried to leave. The defendant was also pressured to take a polygraph
test and was transported to the crime laboratory for testing without his
consent. Vega, 203 Ill. App. 3d at 42-43. The appellate court
concluded that these factors, combined with defendant’s age and
absence of extensive experience with the criminal justice system,
demonstrated that defendant was unlawfully seized when he was
taken from his home. Vega, 203 Ill. App. 3d at 43.
     In Armstrong, police received numerous anonymous calls stating
that the defendant was involved in the beating and burning death of
the victim. A juvenile officer went to the defendant’s home and asked
the defendant’s guardian if the defendant could accompany her to the
police station. The officer told the defendant’s guardian that she
needed to talk to the defendant, that she would bring him to the
station and bring him right back, and if anything else occurred, that
she would contact the guardian. The defendant was allowed to
accompany the juvenile officer to the police station because the
juvenile officer was known and trusted by the defendant’s guardian.
In fact, the guardian stated that it would be “no problem” for
defendant to go to the police station as long as he was with the
juvenile officer. At the police station, the defendant was brought to

                                 -21-
an open lounge, given Miranda warnings, and questioned. He
admitted involvement in the crime. Armstrong, 318 Ill. App. 3d at
610-11. At the time, the defendant was in the ninth grade, was
receiving special education, and had not been previously arrested. The
appellate court noted that the defendant was the focus of the murder
investigation based on anonymous tips. This fact, combined with the
defendant’s age, lack of previous arrests, educational level, and lack
of any communication that he was free to leave, led the appellate
court to conclude that the defendant was unlawfully seized.
Armstrong, 318 Ill. App. 3d at 615.
    Finally, in J.W., three police officers went to the 14-year-old
defendant’s school, where the defendant was in the eighth grade, to
question him about a murder. The defendant was called to the
principal’s office, asked to accompany the officers to the police
station, and was only allowed to obtain his belongings with a police
escort. The police took the defendant out of school without contacting
his mother; they contacted his grandmother who was not his guardian.
The defendant rode to the police station in the back of a police car
with no door handles and was never told that he did not have to go
with the officers or that he was not under arrest. J.W., 274 Ill. App. 3d
at 958-60. When the defendant arrived at the police station, he was
escorted to an interview room. The door to the interview room was
open. The defendant was questioned by four police officers and was
confronted with information placing him at the crime scene. When
the defendant denied involvement, he was not told he was free to
leave. The appellate court noted that the defendant would have been
hard-pressed to leave in any event, as he was a 14-year-old with no
means of transportation available that would allow him to leave the
police station on his own accord. The appellate court concluded that
the number of officers present, information known to the officers,
method of interrogation, place of questioning and lack of
communication that the defendant was free to leave demonstrated that
the defendant was unlawfully seized. J.W., 274 Ill. App. 3d at 961.
    While many of the facts present in Vega, Armstrong, and J.W. are
present in the instant case, the instant case is still factually
distinguishable. In Vega, it was uncontested that the defendant’s
mother specifically asked the officers to question the defendant at
home. Further, the officers physically coerced the defendant by taking

                                  -22-
him by the arm and escorting him out of his home. Vega, 203 Ill.
App. 3d at 34-35. In Armstrong, the facts show that the defendant was
the target of the officer’s investigation, that the officer misled the
defendant and his guardian about the nature of the questioning, and
that the defendant was allowed to go with the officer because she was
known to defendant’s guardian. Armstrong, 318 Ill. App. 3d at 610.
Finally, in J.W., the defendant was removed from school by three
police officers without his mother’s knowledge or consent and not
allowed to even retrieve his belongings without a police escort. J.W.,
274 Ill. App. 3d at 954-55.
     Here, defendant was asked, in the presence of his mother and
adult sister, to accompany the detectives to the police station for
questioning. Both defendant and his mother agreed that he would go.
Defendant was not handcuffed, and the evidence deemed credible by
the trial court demonstrated that the detectives did not make any
threat or show of force which would have led defendant to believe
that he was required to accompany them. We acknowledge that
defendant was 15-years-old at the time and had no experience with
the criminal justice system. However, the facts are clear that
defendant’s mother was present for defendant’s entire at-home
interaction with the detectives and she did not object to defendant’s
accompanying them to the police station (see People v. Sneed, 274 Ill
App. 3d 287, 297 (1995) (appellate court considered fact that
defendant was asked, and agreed to go to station, with grandmother
present as evidence that the defendant voluntarily accompanied the
police)), even when fully advised that the detectives wanted to speak
to defendant about a murder. The evidence deemed credible by the
trial court demonstrated that defendant was not considered a suspect
at the time and was not the target of the detective’s investigation.
There is no indication that the detectives did anything that would
suggest that defendant was compelled to accompany them or that the
detectives mislead defendant or his mother about the purpose of their
interaction with defendant.
     The facts of this case are more like those in People v. McKinney,
277 Ill. App. 3d 889 (1996). In that case, two detectives went to the
17-year-old defendant’s home to question her about the death of her
baby. The defendant’s mother was present when the detectives
arrived. After a brief discussion at the defendant’s home, the

                                -23-
detectives asked the defendant to accompany them to the police
station, and defendant agreed. The defendant and her mother were
driven to the station in a police car. The defendant was never advised
that she did not have to accompany the officers and was never told
that she could arrange her own transportation. The defendant
maintained that she was told to accompany the detectives in a forceful
tone, although this allegation was rebutted. The defendant cited to
Vega in support of her assertion that a reasonable person in her
position would not have felt free to decline the officers’ request. The
appellate court disagreed, finding no evidence that the detectives’
behavior compelled the defendant to accompany them. The appellate
court also noted that it was unlikely that the detectives went to the
defendant’s home with the intention of arresting her, as the cause of
her baby’s death was still unknown. The appellate court found that a
reasonable juvenile in the defendant’s situation would have felt free
to decline the detectives’ request.
     We reach the same conclusion here. Like the juvenile defendant
in McKinney, defendant was initially approached by the police in the
presence of his mother. Defendant agreed to accompany the police
and his mother did not protest. At the time defendant made this
decision, he was aware that his presence at the police station was
required because of the criminal investigation. Further, the evidence
suggests that defendant’s decision to accompany the police was
voluntary and not the result of coercion.
     Our analysis does not end there, however, because defendant’s
initial, voluntary presence at the police station does not negate the
possibility that subsequent police conduct was unlawful. See
McKinney, 277 Ill. App. 3d at 894; People v. Barlow, 273 Ill. App. 3d
943, 949 (1995). In this case, the facts demonstrate that defendant
arrived at the police station at 1 p.m. and was immediately placed in
an interview room for questioning. He was interviewed by two
detectives for approximately 20 minutes and was advised during the
interview that he had been implicated in the crime. Defendant then
provided information about the crime and was told to wait in the
interview room while the detectives conducted further investigation.
Defendant was not taken out of the interview room and escorted to an
open area. He was not permitted to walk around the police station
without an escort. Instead, he was left in an interview room with the

                                 -24-
door shut and told to knock if he needed to use the restroom or
required other assistance. The detectives testified the room was
unlocked, but defendant believed that he was locked in. Defendant
was not advised that he was free to leave even though the detectives
testified that defendant would have been permitted to leave at this
point if he desired. Defendant remained in the interview room for four
hours without contact with his family or any other person interested
in his well-being. Defendant’s family was calling repeatedly to obtain
information about defendant’s status, but they were never advised that
he was free to leave; only that he was being questioned.
     Although defendant did not receive Miranda warnings, and no
other indicia of formal arrest were present, we cannot conclude that
a reasonable juvenile in defendant’s position would have felt free to
leave the police station. Defendant’s voluntary presence at the police
station escalated into an involuntary seizure in violation of
defendant’s fourth amendment rights. See McKinney, 277 Ill. App. 3d
at 894; People v. Wallace, 299 Ill. App. 3d 9, 17-18 (1998); Barlow,
273 Ill. App. 3d at 950. We recognize that the investigatory function
of the police necessitates station-house questioning. See People v.
Wipfler, 68 Ill. 2d 158, 168 (1977). However, we reject “the proposed
fiction that a person who voluntarily agrees to submit to interrogation
at a police station also implicitly consents to remain in the police
station while the police investigate the crime to obtain probable cause
for the interviewee’s arrest.” Barlow, 273 Ill. App. 3d at 950; see also
People v. Reynolds, 257 Ill. App. 3d 792, 801 (1994); People v.
Walls, 220 Ill. App. 3d 564, 579 (1991); People v. Stofer, 180 Ill.
App. 3d 158, 166-68 (1989). This is particularly true when the person
in question is a minor.
     Our determination that defendant was illegally seized at the police
station does not end our analysis. We must now consider whether the
handwritten statement, taken after the illegal seizure, was admissible.
The State asserts that we should consider whether there was sufficient
attenuation between defendant’s unlawful arrest and handwritten
statement to render that statement admissible. The State includes a
caveat, however, arguing that we should only make this consideration
if the outcome favors the State. If the outcome will favor defendant,
the State urges us to remand the matter for an attenuation hearing.
Defendant likewise asserts that, if this court were to reach the issue

                                 -25-
of attenuation, the matter should be remanded for an attenuation
hearing because no such hearing was conducted below. However,
defendant urges this court to first consider whether his handwritten
statement should have been suppressed because it was involuntary
under the fifth amendment.
     We are presented with two distinct considerations: first, whether
defendant’s handwritten statement was voluntary under the fifth
amendment protection against self-incrimination, such that defendant
understood the Miranda warnings and felt that he had a legitimate
choice to exercise them, and, second, whether, for fourth amendment
purposes, the handwritten statement was sufficiently attenuated to
purge the taint of defendant’s illegal arrest. Brown v. Illinois, 422
U.S. 590, 601-02, 45 L. Ed. 2d 416, 426, 95 S. Ct. 2254, 2260-61
(1975). As the Supreme Court explained in Dunaway v. New York,
the fifth amendment voluntariness requirement is a “ ‘threshold
requirement’ ” for fourth amendment analysis. Dunaway, 442 U.S.
200, 217, 60 L. Ed. 2d 824, 839, 99 S. Ct. 2248, 2259 (1979), quoting
Brown, 422 U.S. at 604, 45 L. Ed. 2d at 427, 95 S. Ct. at 2262. The
fact that an illegally seized defendant ultimately received Miranda
warnings, waived them, and voluntarily spoke to police does not
automatically mean that the causal connection between the illegality
and the arrest has been broken for fourth amendment purposes.
Dunaway, 442 U.S. at 217-18, 60 L. Ed. 2d at 839, 99 S. Ct. at 2259.
However, as the United States Supreme Court instructed in Dunaway,
“if the Fifth Amendment has been violated, the Fourth Amendment
issue would not have to be reached.” (Emphasis added.) Dunaway,
442 U.S. at 217, 60 L. Ed. 2d at 839, 99 S. Ct. at 2259. Accordingly,
we first consider defendant’s fifth amendment claim that his
handwritten statement was involuntary.
     Defendant relies on the Supreme Court’s opinion in Missouri v.
Seibert, 542 U.S. 600, 159 L. Ed. 2d 643, 124 S. Ct. 2601 (2004)
(plurality op.), to support his fifth amendment contention. The State
counters that defendant misapplies Seibert and that suppression of his
statement is unwarranted based on the facts of this case. We conclude
that defendant’s statement was involuntary and should be suppressed.
     The fifth amendment protects against involuntary self-
incrimination. People v. Willis, 215 Ill. 2d 517, 519 (2005). In
Miranda v. Arizona, 384 U.S. 436, 16 L. Ed. 2d 694, 86 S. Ct. 1602

                                -26-
(1966), the United States Supreme Court “conditioned the
admissibility at trial of any custodial confession on warning a suspect
of his rights: failure to give the prescribed warnings and obtain a
waiver of rights before custodial questioning generally requires
exclusion of any statements obtained.” Seibert, 542 U.S. at 608, 159
L. Ed. 2d at 653, 124 S. Ct. at 2608 (plurality op.). Miranda forged
a bright-line rule (People v. Jones, 219 Ill. 2d 1, 27 (2006)); however,
the rule is not without exception.
    In Oregon v. Elstad, 470 U.S. 298, 84 L. Ed. 2d 222, 105 S. Ct.
1285 (1985), the Supreme Court recognized that suppression of all
statements obtained after police failed to warn pursuant to Miranda
was not always necessary. In that case, police went to the defendant’s
house with a warrant for his arrest. As defendant was being escorted
out, one officer stopped to explain the arrest to his mother. The other
officer sat down with the defendant in the living room and asked the
defendant questions without advising him of his Miranda rights. The
defendant made an incriminating statement. Elstad, 470 U.S. at 300-
01, 84 L. Ed. 2d at 227, 105 S. Ct. at 1288-89. Later, at the police
station, defendant was given Miranda warnings, waived them, and
made a statement. At trial, defendant’s prewarning statement was
suppressed. The Supreme Court considered whether the postwarning
statement should also have been suppressed, and explained: “There
is a vast difference between the direct consequences flowing from
coercion of a confession by physical violence or other deliberate
means calculated to break the suspect’s will and the uncertain
consequences of disclosure of a ‘guilty secret’ freely given in
response to an unwarned but noncoercive question.” Elstad, 470 U.S.
at 312, 84 L. Ed. 2d at 234, 105 S. Ct. at 1295. The Elstad Court then
concluded:
        “[A]bsent deliberately coercive or improper tactics in
        obtaining the initial statement, the mere fact that a suspect has
        made an unwarned admission does not warrant a presumption
        of compulsion. A subsequent administration of Miranda
        warnings to a suspect who has given a voluntary but
        unwarned statement ordinarily should suffice to remove the
        conditions that precluded admission of the earlier statement.
        In such circumstances, the finder of fact may reasonably
        conclude that the suspect made a rational and intelligent

                                  -27-
         choice whether to waive or invoke his rights.” Elstad, 470
U.S. at 314, 84 L. Ed. 2d at 235, 105 S. Ct. at 1296.
     The Supreme Court revisited Elstad in Seibert. There, the
defendant was arrested for murder and interrogated by police without
receiving Miranda warnings. After the defendant made an
incriminating statement, the police gave her a 20-minute break,
turned on a tape recorder, gave her Miranda warnings, and obtained
a signed waiver of her Miranda rights. The interrogating police
officer then went on to question the defendant using information the
defendant had supplied prior to receiving Miranda warnings. Seibert,
542 U.S. at 605, 159 L. Ed. 2d at 650-51, 124 S. Ct. at 2606 (plurality
op.). The defendant filed motions to suppress both her prewarning
and postwarning statements. At the suppression hearing, the
interrogating police officer testified that “he made a ‘conscious
decision’ to withhold Miranda warnings, thus resorting to an
interrogation technique he had been taught: question first, then give
the warnings, and then repeat the question ‘until I get the answer that
she’s already provided once.’ ” Seibert, 542 U.S. at 605-06, 159 L.
Ed. 2d at 651, 124 S. Ct. at 2606 (plurality op.).
     In a plurality opinion authored by Justice Souter, the Supreme
Court stated that the question first, warn later technique utilized by
the officer rendered the resulting statement inadmissible. Seibert, 542
U.S. at 617, 159 L. Ed. 2d at 658, 124 S. Ct. at 2613 (plurality op.).
In reaching this conclusion, the plurality declined to apply Elstad’s
test to determine, first, whether the initial, prewarning statement was
made without coercion, and then, whether the subsequent statement
was given after a knowing waiver of the defendant’s rights. Seibert,
542 U.S. at 615, 159 L. Ed. 2d at 657, 124 S. Ct. at 2612 (plurality
op.). Instead, the plurality limited Elstad to its facts, and concluded
that it applied where the police officers’ failure to warn amounted to
“a good-faith Miranda mistake, not only open to correction by careful
warnings before systematic questioning in that particular case, but
posing no threat to warn-first practice generally.” Seibert, 542 U.S.
at 615, 159 L. Ed. 2d at 657, 124 S. Ct. at 2612 (plurality op.).
     The plurality then created a new test to determine whether
warnings delivered after questioning could be effective enough to
protect a suspect’s rights. The test required consideration of “the
completeness and detail of the questions and answers in the first

                                 -28-
round of interrogation, the overlapping content of the two statements,
the timing and setting of the first and the second, the continuity of
police personnel, and the degree to which the interrogator’s questions
treated the second round as continuous with the first.” Seibert, 542
U.S. at 615, 159 L. Ed. 2d at 657, 124 S. Ct. at 2612 (plurality op.).
Applying this test to the facts before it, the plurality determined that
the statements made by the defendant were obtained through a police
strategy designed to undermine Miranda and were thus inadmissible.
Seibert, 542 U.S. at 616, 159 L. Ed. 2d at 657, 124 S. Ct. at 2612
(plurality op.).
    Justice Kennedy wrote a concurrence agreeing with the plurality’s
overall decision that the two-step interrogation technique utilized by
the officer was improper. However, Justice Kennedy concluded that
the test fashioned by the plurality, which “envisions an objective
inquiry from the perspective of the suspect, and applies in the case of
both intentional and unintentional two-stage interrogations[,] *** cuts
too broadly.” Seibert, 542 U.S. at 621-22, 159 L. Ed. 2d at 661, 124
S. Ct. at 2616 (Kennedy, J., concurring). Justice Kennedy proposed
a “narrower test applicable only in the infrequent case *** in which
the two-step interrogation technique was used in a calculated way to
undermine the Miranda warning.” Seibert, 542 U.S. at 622, 159 L.
Ed. 2d at 661, 124 S. Ct. at 2616 (Kennedy, J., concurring). Under
Justice Kennedy’s test, the principles of Elstad would govern
admission of statements made without the benefit of Miranda
warnings unless the evidence demonstrated that police officers
deliberately employed a question first, warn later interrogation
strategy. If that strategy was deliberately used, statements taken after
Miranda warnings would be excluded unless “curative measures were
taken,” such as a substantial break in time and circumstances between
the statements, that would allow the accused “to distinguish the two
contexts and appreciate that the interrogation has taken a new turn.”
Seibert, 542 U.S. at 622, 159 L. Ed. 2d at 661, 124 S. Ct. at 2616
(Kennedy, J., concurring).
    The Supreme Court has instructed: “When a fragmented Court
decides a case and no single rationale explaining the result enjoys the
assent of five Justices, ‘the holding of the Court may be viewed as
that position taken by those Members who concurred in the
judgments on the narrowest grounds.’ ” Marks v. United States, 430

                                 -29-
U.S. 188, 193, 51 L. Ed. 2d 260, 266, 97 S. Ct. 990, 993 (1977),
quoting Gregg v. Georgia, 428 U.S. 153, 169 n.15, 49 L. Ed. 2d 859,
872 n.15, 96 S. Ct. 2909, 2923 n.15 (1976). Most federal circuits,
including the Seventh Circuit, have interpreted Seibert in accordance
with Justice Kennedy’s concurrence. United States v. Carter, 489 F.
3d 528, 535-36 (2d Cir. 2007); United States v. Naranjo, 426 F.3d
221, 231-32 (3d Cir. 2005); United States v. Mashburn, 406 F.3d 303,
308-09 (4th Cir. 2005); United States v. Courtney, 463 F.3d 333, 338
(5th Cir. 2006); United States v. Stewart, 388 F.3d 1079, 1090 (7th
Cir. 2004); United States v. Ollie, 442 F.3d 1135, 1142 (8th Cir.
2006); United States v. Williams, 435 F.3d 1148, 1157-58 (9th Cir.
2006); but see United States v. Carrizales-Toledo, 454 F.3d 1142,
1151 (10th Cir. 2006); see also United States v. Capers, No. 06 Cr.
266 (S.D.N.Y. March 29, 2007).
    As the Seventh Circuit explained:
            “What emerges from the split opinions in Seibert is this:
        at least as to deliberate two-step interrogations in which
        Miranda warnings are intentionally withheld until after the
        suspect confesses, the central voluntariness inquiry of Elstad
        has been replaced by a presumptive rule of exclusion, subject
        to a multifactor test for change in time, place, and
        circumstances from the first statement to the second. ***
        Where the initial violation of Miranda was not part of a
        deliberate strategy to undermine the warnings, Elstad appears
        to have survived Seibert.” (Emphasis in original.) Stewart,
388 F.3d at 1090.
    This court has not previously been asked to apply Seibert and,
therefore, has not taken a position on which portion of the opinion is
controlling. However, after considering the analyses of the federal
circuit courts, along with the instruction provided by the Supreme
Court in Marks, we find that Justice Kennedy’s concurrence resolves
the case on the narrowest grounds and is therefore controlling
authority. We note that our appellate court has recently adopted this
interpretation of Seibert in People v. Montgomery, 375 Ill. App. 3d
1120 (2007), and People v. Loewenstein, 378 Ill. App. 3d 984 (2008);
see also People v. Degorski, No. 1–07–2784 (March 31, 2008)
(distinguishing Seibert on the grounds that the officers in Degorski
did not intentionally use the question first, warn later interrogation

                                -30-
technique); but see Martinez v. State, 204 S.W.3d 914 (Tex. App.
2006).
    In applying Justice Kennedy’s concurrence, we must first
determine whether the detectives deliberately used a question first,
warn later technique when interrogating defendant. If there is no
evidence to support a finding of deliberateness on the part of the
detectives, our Seibert analysis ends. If there is evidence to support
a finding of deliberateness, then we must consider whether curative
measures were taken, such as a substantial break in time and
circumstances between the statements, such that the defendant would
be able “to distinguish the two contexts and appreciate that the
interrogation has taken a new turn.” Seibert, 542 U.S. at 622, 159 L.
Ed. 2d at 661, 124 S. Ct. at 2616 (Kennedy, J., concurring).
    We acknowledge, as did the Seibert plurality, that police officers
will generally not admit on the record that they deliberately withheld
Miranda warnings from a suspect in order to obtain a confession.
Seibert, 542 U.S. at 616 n.6, 159 L. Ed. 2d at 657 n.6, 124 S. Ct. at
2612 n.6 (plurality op.). In Montgomery, our appellate court made the
same observation and found guidance in the Ninth Circuit’s opinion
in Williams, 435 F.3d at 1158-59. Montgomery, 375 Ill. App. 3d at
1127. We also find Williams to be instructive.
    The Williams opinion provides an analytical framework for
determining whether deliberate misconduct occurred during an
interrogation without direct evidence. This framework encompasses
the considerations made by Justice Kennedy, as well as the Seibert
plurality. The Williams court instructs: “[I]n determining whether the
interrogator deliberately withheld the Miranda warning, courts should
consider whether objective evidence and any available subjective
evidence such as an officer’s testimony, support an inference that the
two-step interrogation procedure was used to undermine the Miranda
warning.” Williams, 435 F.3d at 1158. The Williams court considered
the following factors, originally set forth by the Seibert plurality to
determine the admissibility of a postwarning statement, as guidelines
for assessing evidence objectively: “the timing, setting and
completeness of the prewarning interrogation, the continuity of police
personnel and the overlapping content of the pre- and postwarning
statements.” Williams, 435 F.3d at 1159, citing Seibert, 542 U.S. at
615, 159 L. Ed. 2d at 657, 124 S. Ct. at 2612 (plurality op.).

                                 -31-
    Within this framework, we look to the objective evidence in this
case. The 15-year-old defendant was brought to the police station at
approximately 1 p.m. and placed in an interrogation room. Detectives
questioned him at that time and advised him that Leal had implicated
him in Hector’s murder. Defendant provided the detectives with
information and was left alone in the same room, with the door
closed, for four to five hours while detectives continued to
investigate. Defendant was not handcuffed during this period and the
door to the interview room remained unlocked. However, defendant’s
freedom of movement was restricted, as he was not allowed to leave
the room without an escort and was never told that he was free to
leave the police station.
    At 6 p.m., the detectives who initially brought defendant to the
station, questioned him, and left him in the interview room returned
to that same interview room and spoke to defendant again. They told
defendant that Leal had admitted to participating in Hector’s murder
and that Leal had implicated him. At this time, defendant was aware
that Leal had now implicated him twice in this crime, and that Leal
had confessed. Without providing Miranda warnings, the detectives
asked defendant “whether he was involved in this incident or not.”
Defendant answered by giving an incriminating oral statement.
Detective Bautista testified that defendant was not questioned while
he gave the statement, he “just kept talking.” After defendant
confessed, the detectives stopped questioning him, gave him his
Miranda warnings, and terminated the interview.
    Looking at the subjective evidence, we note that Detective Keane
explicitly denied using the “question first, warn later” technique when
asked directly by defense counsel. Detective Keane explained that he
and Detective Bautista did not give defendant Miranda warnings
before confronting him with Leal’s evening statement because,
despite Leal’s incriminating admission and implication of defendant,
they were still not certain that defendant had a role in the commission
of the crime and did not consider him a suspect. Nevertheless,
Detective Keane testified that defendant would likely not have been
free to leave the police station at that point if he attempted to do so.
    The objective and subjective evidence available to this court,
when viewed in its totality, supports an inference that the detectives
engaged in some form of the “question first, warn later” interrogation

                                 -32-
technique when they confronted defendant at 6 p.m. with Leal’s
statement and obtained defendant’s oral confession. The uncontested
facts demonstrate that Leal was taken into custody after implicating
defendant and confessing to his own part in the crime. If Leal’s
statement was sufficient to elevate his status from that of a witness to
a suspect, we presume it had the same effect on defendant’s status.
We acknowledge that Detective Keane testified otherwise, stating that
defendant was still considered a witness after Leal’s incriminating
statement. We also acknowledge that the trial court found Detective
Keane’s testimony to be credible overall, and defendant does not
challenge the trial court’s credibility assessment as being against the
manifest weight of the evidence.
    However, the record demonstrates a contradiction in Detective
Keane’s testimony which the trial court did not specifically address
and we cannot ignore. Although Detective Keane claimed that
defendant was not a suspect, he nevertheless testified that defendant
would not have been free to leave the police station at 6 p.m. after
Leal’s incriminating statement had been obtained. In light of these
facts, we can think of no legitimate reason why the detectives failed
to give defendant his Miranda warnings prior to the 6 p.m.
confrontation, other than a deliberate decision to circumvent Miranda
in hopes of obtaining a confession, which would ultimately lead to a
handwritten statement.
    In his concurrence in Seibert, Justice Kennedy discussed
situations where an officer might mistakenly withhold Miranda
warnings, and pointed out that mistakes of this sort could not be
considered deliberate. “An officer may not realize that a suspect is in
custody and warnings are required. The officer may not plan to
question the suspect or may be waiting for a more appropriate time.”
Seibert, 542 U.S. at 620, 159 L. Ed. 2d at 660, 124 S. Ct. at 2615
(Kennedy, J., concurring). We do not believe that the detectives in
this case made such a mistake. The detectives were clearly
interrogating defendant, as they confronted him with Leal’s statement
and pointedly asked him if he was involved in the crime. Moreover,
it was plain that defendant was in custody, as Detective Keane
testified that defendant would not have been free to leave the police
station at that time. We find that the objective and subjective


                                 -33-
evidence present in the record supports an inference that detectives
deliberately withheld Miranda warnings from defendant.
    Having reached this conclusion, we must now consider whether
defendant’s handwritten statement is nevertheless admissible. The
relevant question is whether, after receiving midstream Miranda
warnings, a reasonable person, in defendant’s situation, would have
understood that he retained a choice about continuing to talk to
police. Seibert, 542 U.S. at 617, 159 L. Ed. 2d at 658, 124 S. Ct. at
2613 (plurality op.); Seibert, 542 U.S. at 622, 159 L. Ed. 2d at 661,
124 S. Ct. at 2616 (Kennedy, J., concurring). On this point, the
analyses of the plurality, and Justice Kennedy’s concurrence, merge.
See Stewart, 388 F.3d at 1091. The plurality looked to the passage of
time between the unwarned and warned statements, the location
where those statements were taken, whether the same person
questioned the suspect during the unwarned and warned statements,
whether details obtained during the unwarned phase were used during
the warned phase, and whether the suspect was advised that the
unwarned statement could not be used against the suspect. Seibert,
542 U.S. at 616, 159 L. Ed. 2d at 657-58, 124 S. Ct. at 2612 (plurality
op.). The plurality also considered whether “[i]t would have been
reasonable to regard the two sessions as parts of a continuum, in
which it would have been unnatural to refuse to repeat at the second
stage what had been said before.” Seibert, 542 U.S. at 616-17, 159 L.
Ed. 2d at 658, 124 S. Ct. at 2613 (plurality op.).
    Justice Kennedy’s concurrence similarly instructed:
        “[P]ostwarning statements that are related to the substance of
        prewarning statements must be excluded unless curative
        measures are taken before the postwarning statement is made.
        Curative measures should be designed to ensure that a
        reasonable person in the suspect’s situation would understand
        the import and effect of the Miranda warning and of the
        Miranda waiver. For example, a substantial break in time and
        circumstances between the prewarning statement and the
        Miranda warning may suffice in most circumstances, as it
        allows the accused to distinguish the two contexts and
        appreciate that the interrogation has taken a new turn.
        [Citations.] Alternatively, an additional warning that explains
        the likely inadmissibility of the prewarning custodial

                                 -34-
         statement may be sufficient.” Seibert, 542 U.S. at 622, 159 L.
         Ed. 2d at 661, 124 S. Ct. at 2616 (Kennedy, J., concurring).
     The facts of this case demonstrate that sometime after 8 p.m.,
about two hours after defendant’s oral confession, defendant’s father
arrived at the police station. He was permitted to speak to defendant
alone. Shortly thereafter, the assistant State’s Attorney met with
defendant, advised him of his Miranda rights, and obtained
defendant’s handwritten statement in the presence of defendant’s
father, Detective Keane, and Detective Velez, who acted as an
interpreter. This meeting took place in the same interview room in
which defendant had spent the day. Defendant was not advised that
his oral statement could not be used against him.
     We recognize that defendant’s handwritten statement was taken
after defendant received Miranda warnings at least twice, that an
assistant State’s Attorney was doing the questioning rather than a
detective, and that defendant’s father was present. However, the
unwarned and warned statements were taken close in time, in the
same place, with Detective Keane present for both, and defendant was
never advised that his oral statement would be inadmissible. Viewing
all the relevant factors, we cannot conclude that a reasonable juvenile
in defendant’s position would have understood that he had a genuine
choice about whether to continue talking to the police. We find that
defendant’s handwritten statement was involuntary for fifth
amendment purposes pursuant to the United States Supreme Court’s
decision in Seibert. Defendant’s handwritten statement should have
been suppressed.
     Having reached this conclusion, we need not conduct an
attenuation analysis to determine whether defendant’s confession was
obtained through exploitation of his illegal arrest under the fourth
amendment. “Indeed, if the Fifth Amendment has been violated, the
Fourth Amendment issue would not have to be reached.” (Emphases
added.) Dunaway, 442 U.S. at 217, 60 L. Ed. 2d at 839, 99 S. Ct. at
2259.
     We are bound, however, to consider the double jeopardy
implications of our finding that defendant’s handwritten statement is
inadmissible. Defendant does not raise any claims concerning the
sufficiency of the evidence against him and did not assert that his
conviction should be vacated outright because the State did not meet

                                 -35-
its burden at trial. Instead, defendant seeks reversal of his conviction
and remand for a new trial. Retrial, however, raises double jeopardy
concerns, and we are therefore required to consider the sufficiency of
the evidence against defendant. People v. Garner, 147 Ill. 2d 467, 483
(1992).
     The double jeopardy clause prohibits retrial for the purpose of
affording the prosecution another opportunity to supply evidence
which it failed to present in the first proceeding. Burks v. United
States, 437 U.S. 1, 11, 57 L. Ed. 2d 1, 9, 98 S. Ct. 2141, 2147 (1978).
It does not, however, preclude retrial where a conviction has been set
aside because of an error in the proceedings leading to the conviction.
People v. Mink, 141 Ill. 2d 163, 173-74 (1990). The State cannot retry
a defendant once it has been determined that the evidence introduced
at trial was insufficient to sustain a conviction. Mink, 141 Ill. 2d at
173-74. Yet, “retrial is permitted even though evidence is insufficient
to sustain a verdict once erroneously admitted evidence has been
discounted, and for the purposes of double jeopardy all evidence
submitted at the original trial may be considered when determining
the sufficiency of the evidence.” People v. Olivera, 164 Ill. 2d 382,
393 (1995), citing Lockhart v. Nelson, 488 U.S. 33, 40, 102 L. Ed. 2d
265, 273, 109 S. Ct. 285, 290 (1988).
     In this case, defendant’s conviction was set aside because of trial
error. Accordingly, we consider whether the evidence presented at
trial, including the now-suppressed handwritten statement, was
sufficient to convict. Olivera, 164 Ill. 2d at 393. The relevant question
is whether, after viewing the evidence in the light most favorable to
the State, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt. Olivera, 164 Ill. 2d
at 396.
     At trial, the State presented the testimony of Officer Block, who
described the murder scene. She stated that the apartment smelled of
gas, which seemed to be coming from the stove. She added that the
victim was lying on his stomach on the living room floor. He had
been stabbed multiple times and his head, feet, and hands were bound
with duct tape. Additional evidence was presented which
demonstrated that Leal’s fingerprint was found on a beer bottle in the
victim’s apartment and that Andrade’s fingerprint was found on duct
tape removed from the victim’s body. There was no physical evidence

                                  -36-
linking defendant to the crime. The primary evidence against
defendant was his handwritten statement, where he admitted to his
participation in the crime and provided specific details that
corroborated the evidence obtained at the crime scene. For example,
defendant stated that the victim’s hands and ankles were bound with
duct tape, that Andrade held the victim down, and that the victim was
stabbed while lying on his stomach. Defendant added that Leal turned
the gas on the stove before leaving the apartment, but there was no
flame.
    Viewing the evidence in the light most favorable to the State, we
conclude that a rational trier of fact could have found defendant guilty
beyond a reasonable doubt based on his written confession, which
was corroborated by physical evidence and observations made at the
crime scene. Accordingly, we conclude that there is no double
jeopardy impediment to retrial, and thus remand the cause to the
circuit court for that purpose.

                            CONCLUSION
    For the reasons above, we conclude that the appellate court erred
in upholding the trial court’s denial of defendant’s motions to quash
and suppress. The judgments of the trial and appellate courts are
reversed. Defendant’s conviction is vacated. The cause is remanded
to the circuit court for a new trial.

                                             Reversed and remanded.

    JUSTICE FREEMAN, specially concurring:
    In its opinion, the majority holds that the 15-year-old defendant
was unlawfully seized during his questioning at the police station in
violation of his rights under the fourth amendment. The majority
further holds that the handwritten statement made by defendant at the
police station was involuntary under the fifth amendment and should
therefore be suppressed. I am in agreement with both of these
holdings of the majority, as well as with its remand of this cause to
the circuit court for a new trial.



                                 -37-
    I write separately, however, because I part company with the
majority with respect to its holding earlier in its opinion that
defendant’s decision to accompany the Chicago police detectives to
the police station was “voluntary and not the result of coercion.” Slip
op. at 24. The majority holds that defendant was not unlawfully
seized when he accompanied Detectives Bautista and Keene from his
apartment to the police station for questioning in the murder of
Hector Andradae. Although the majority states that it is appropriately
modifying the reasonable person standard to inquire whether, under
the facts presented, a reasonable juvenile would have believed that his
freedom of movement was restricted by the detectives (slip op. at 19),
it appears that it is nevertheless applying the test of a reasonable
adult–rather than that of a reasonable juvenile–in determining that
defendant believed that he was free to terminate the encounter with
the officers.
    A seizure occurs within the meaning of the fourth amendment
when, “in view of all of the circumstances surrounding the incident,
a reasonable person would have believed that he was not free to
leave.” United States v. Mendenhall, 446 U.S. 544, 554, 64 L. Ed. 2d
497, 509, 100 S. Ct. 1870, 1877 (1980). As the majority notes, this
court has previously set forth several pertinent factors that may be
considered when determining whether a reasonable person would
have felt free to leave the presence of police officers, including: the
intent of the officer; the understanding of the defendant; whether the
defendant was told he was free to leave or that he was under arrest;
whether the defendant would have been restrained if he attempted to
leave; the length of the interrogation; and whether Miranda warnings
were given. People v. Melock, 149 Ill. 2d 423, 437-39 (1992). In
addition, courts have also looked to whether the defendant was told
he could refuse to accompany the police; the number of police
officers who sought the defendant; whether the defendant was
transported to the station in a police car or arranged his own
transportation; whether the defendant was placed in an interview
room as opposed to a common area; and the method of interrogation.
People v. Armstrong, 318 Ill. App. 3d 607, 613 (2000); People v.
Williams, 303 Ill. App. 3d 33, 40 (1999); In re J.W., 274 Ill. App. 3d
951, 960 (1995); People v. Vega, 203 Ill. App. 3d 33, 41-42 (1990).



                                 -38-
    When the defendant is a juvenile–as in the matter before us–we
modify the reasonable person inquiry to ask what a reasonable
juvenile would have believed in defendant’s position. People v.
Braggs, 209 Ill. 2d 492, 509-11 (2003). In Braggs, we held that this
approach is animated by the firmly established legal principle that, in
general, juvenile defendants are more susceptible to police coercion
than adults and are likewise more susceptible to the impression that
they are, in fact, in custody and unable to leave the presence of the
officers. Braggs, 209 Ill. 2d at 508-09. The fact that a defendant is a
juvenile has also led courts to consider the defendant’s experience
with the criminal justice system and his educational background in
determining whether a reasonable juvenile would have felt free to
leave. Armstrong, 318 Ill. App. 3d at 615; Vega, 203 Ill. App. 3d at
43.
    Defendant asserts that he was placed under arrest–and therefore
seized within the meaning of the fourth amendment–at the time that
he was escorted by Detectives Bautista and Keane from his apartment
to the police station, as a reasonable juvenile in his position would
have perceived that he was unable to terminate the encounter with the
officers and leave their presence. Defendant further contends that this
seizure was illegal because, by the very admission of the State, the
officers had no probable cause upon which to make an arrest of
defendant at that time. I agree.
    The test to be applied here is one of ordinary common sense:
would a reasonable juvenile in defendant’s position–with no prior
contact with the legal system–have felt free to simply end the
encounter with the officers when they came to his apartment? Would
a reasonable juvenile placed within such a situation believe that
he–rather than the detectives–was in control of the situation to the
extent he was free to leave? The majority holds that he would have,
but I cannot agree with this conclusion based upon the following
facts.
    First, defendant was not questioned briefly when he was found in
his home by Detectives Bautista and Keane, even though both
detectives testified that they considered defendant to be simply a
“witness” in the investigation, and even though the record reveals that
only defendant and Jose Leal were brought to the police station for
questioning while other witnesses in the case were questioned outside

                                 -39-
of the station. By Bautista’s own testimony he told defendant “that his
name had been mentioned by other people that we had talked to; that
we needed to–or wanted to ask him some questions. I told him that I
would prefer to ask him the questions at the Area 4 detective division,
if he would come along with us.” Bautista indicated a strong desire
to “have the interview be conducted at Area 4” and admitted that he
neither offered defendant the alternative of traveling to the police
station by his own means nor told defendant that he could refuse to
accompany the officers. The specter of having two detectives arrive
at one’s dwelling admittedly intent on transporting that person to a
police station in a squad car for questioning without offering an
alternate means of transportation or acknowledging that the person
need not comply is inherently intimidating to a juvenile who had no
previous experience with the police, and who, common sense
dictates, may be more susceptible to complying with requests made
by authority figures such as police officers.
    Further, by Bautista’s own testimony, when defendant left his
apartment to go with the officers, “Detective Keane led the way down
the stairs. The defendant was behind him, and I was behind the
defendant.” It is reasonable to believe a juvenile surrounded by
officers from front and back would not feel in control and would not
believe that he could simply end the encounter and refuse to
accompany the detectives. Defendant was then seated alone in the
back of the detective’s unmarked squad car, and, according to
Bautista, no conversation ensued between the time they left
defendant’s apartment and the time they arrived at the police station.
Although defendant was not handcuffed, the totality of the
circumstances made it unlikely that he would have felt free to leave
the officers and return home.
    It is my view that where a juvenile is involved, a court must be
extra-vigilant in examining whether or not that juvenile would
reasonably perceive that he or she would feel free to leave the
presence of the officers, terminate the encounter and go about his or
her business. My review of the facts presented in this case leads to the
conclusion that the situation in which defendant found himself was
physically and socially intimidating to a minor with no prior
experience with the legal system. “[W]hen, as here, a mere child–an
easy victim of the law–is before us, special care in scrutinizing the

                                 -40-
record must be used. Age 15 is a tender and difficult age for a boy of
any race. He cannot be judged by the more exacting standards of
maturity.” Haley v. Ohio, 332 U.S. 596, 599, 92 L. Ed. 224, 228, 68
S. Ct. 302, 304 (1948).
     Finally, I observe that our laws presume in a number of instances
that minors lack the necessary judgment and maturity to participate
in certain activities. For example, the law provides that a minor
cannot enter into a contract that can legally be enforced against him
(e.g., Severs v. Country Mutual Insurance Co., 89 Ill. 2d 515, 520
(1982)); restricts a minor’s ability to drive (625 ILCS 5/6–103 (West
2006)); does not allow a minor to vote (10 ILCS 5/4–2 (West 2006));
and prohibits a minor’s consumption of alcoholic beverages (235
ILCS 5/6–16(a)(i) (West 2006)). This raises the question as to why
society is skeptical of a minor’s judgment in certain contexts, and yet
is readily willing to believe that a minor with no prior experience with
the legal system is capable of making mature, rational and knowing
decisions in the course of criminal proceedings, such as deciding to
“voluntarily” accompany officers to the police station for questioning
in a murder investigation.
     For the foregoing reasons, I specially concur in the majority
opinion.

   JUSTICE BURKE joins in this special concurrence.




                                 -41-